The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE CLAIMS 
Claims 25, 27, 29, 32, 34-38, 40-43, 45, 48, 49, 54-56, 62 and 63 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Riesinger (US 7,922,703), Riesinger (EP 2086484; English translate), and Hathman (US 5,086,763) fail to teach, suggest or render obvious the window having an interlocking mechanism providing a closure in a gas-tight manner.
Riesinger ‘703 in combination of Riesinger ‘484 disclose most of claimed limitations including a closure having a pleated arrangement except for the closure having an interlocking mechanism providing a gas-tight closure of the window.
Hathman (US 5,086,763) teaches a closable/openable closure of the wound dressing window using the interlocking mechanism.
However, the interlocking mechanism of Hathman is not capable of providing the closure in a gas-tight manner. As such, none of the cited references teach or suggest an interlocking mechanism providing a closure in a gas-tight manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.